Bullard, J.
This case turns mainly upon the question, whe-. ther the notes sued on, which it is alleged were given originally to the Bank of the United States of Pennsylvania contracting in Lou-., siana, be tainted with usury. • They bear interest upon date, at the rate of eight per cent per annum.
The charter of that Bank declares that, “ the rate of discount at which loans may be made by said Bank within this Commonwealth, shall not exceed one-half of one per centum for thirty-days,” .
We had occasion, in the Eastern District, during the late term, to consider this question, and we then held, that the clause in the charter, does not apply to contracts which the Bank may make in other States of the Union, where they are authorized to contract either by law, or by the comity of nations, and that the validity of such contracts must be tested by the law of the place where they are entered into, We are not satisfied, that we were then in error. See Frazier and another, Receivers, &c., v. Willcox, 4 Robinson, 517.
But it does not follow that the plaintiff is entitled to a judgment in the ordinary form. The action is against a succession. The plaintiff is not, therefore, entitled to an order of seizure and sale, but must be paid in concurso, according to his rank in relation to the other creditors, and in the due course of administration.
It is, therefore, adjudged ancl decreed, that the judgment of the *29Court of Probates be reversed, and that the notes sued on, and described in the petition, be set down'and admitted as a valid and legal mortgage claim, against the estate administered by the defendant, and that the same be paid in due course of administration ; and that the costs of the appeal be paid by the estate.
Snyder, Dunbar, Hyams, and Elgce, for the appellant.
Bemiss, for the defendant.